     Case 3:20-cv-00579-CRS Document 7 Filed 02/12/21 Page 1 of 2 PageID #: 86




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

DANIEL COBBLE                                                                           PLAINTIFF

v.                                                       CIVIL ACTION NO. 3:20-CV-579-CRS

DONALD TRUMP et al.                                                                 DEFENDANTS

                                         MEMORANDUM

         On January 5, 2021, the Court entered an Order denying Plaintiff’s motion for waiver of

the $400.00 filing fee for this civil action. The Order directed Plaintiff to either pay the filing fee

or file a non-prisoner application to proceed without prepayment of fees within 30 days. Plaintiff

was warned that failure to comply with the Order would result in dismissal of this action.

        More than 30 days have passed, and Plaintiff has failed to comply with the Court’s Order.

Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of an

action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan v.

Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se

litigants some leniency on matters that require legal sophistication, such as formal pleading rules,

the same policy does not support leniency from court deadlines and other procedures readily

understood by laypersons, particularly where there is a pattern of delay or failure to pursue a

case. Id. at 110. “Further, the United States Supreme Court has recognized that courts have an

inherent power to manage their own affairs and may dismiss a case sua sponte for lack of

prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v. Wabash

R.R. Co., 370 U.S. 626, 630-31 (1962)).
   Case 3:20-cv-00579-CRS Document 7 Filed 02/12/21 Page 2 of 2 PageID #: 87




         The Court, therefore, will dismiss the action by separate Order pursuant to Rule 41(b) for

failure to prosecute and failure to comply with an Order of this Court.

Date:   February 12, 2021




cc:     Plaintiff, pro se
4411.011




                                                  2
